DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to October 27, 2020 Non-Final Office Action filed on December 15, 2020 is acknowledged.
Claims 1-20 were pending. Claims 9-10, 12-15 and 17 are being examined. Claims 1-2 and 4, together with new claims 21-30, are withdrawn. Claims 3, 5-8, 11, 16 and 18-20 are canceled.

Response to Arguments
Applicant’s arguments filed December 15, 2020 have been fully considered.

The following objections and rejections are withdrawn in view of the current 
amendments to the claims or specification, or the cancellation of claims that were subject to the objections or rejections:

Objections to the Drawings
Objections to the Specification – Sequence Listing
Objection to claim 9

Rejection of claims 9-17 under 35 USC § 112(b), indefiniteness
Rejection of claim 16 under 35 USC § 103 over Peck in view of Sikorsky
Rejection of claim 11 under 35 USC § 103 over Peck in view of Sikorsky and Evans

Rejection of claims 9-10, 12 and 17 under 35 USC § 103 over Peck in view of Sikorsky
Applicant argues that the rejection of claims 9-10, 12 and 17 should be withdrawn as the 
ordinary artisan would not combine the references to arrive at the claimed subject matter, and in particular current claim 9, which has been amended to require specific incubation conditions (Remarks, p. 11). Specifically, Applicant argues that Evans, which was cited for suggesting the 4 hour and 37°C incubation conditions, teaches only a broad range of incubation times and temperatures, which includes a total of 34,560 different combinations, and thus does not provide sufficient specificity for an obviousness determination (Remarks, p. 12). Applicant also argues that the specification provides a showing of unexpected results. Specifically, Figs. 7 and 8 and Table 3 demonstrate that the 4 hour and 37°C incubation conditions provide unexpectedly superior performance in repairing DNA, when compared to similar incubation conditions (Remarks, p. 11).
	The Examiner agrees in part and disagrees in part. The Examiner agrees that Evans does not specifically teach the 4 hour and 37°C incubation conditions recited in claim 9, and, further, that Evans teaches a broad range of many different time and temperature combinations. Optimizing time and temperature conditions based on the teachings of Evans would likely require a lot of work given the breadth of the teachings. However, if such optimization is 
	The Examiner agrees that the data in Figs. 7 and 8 and Table 3 shows unexpected results as to the 4 hour and 37°C incubation conditions used with the enzyme combination of the PreCR Repair Mix. As noted in the instant specification, the PreCR Repair Mix is a mixture of a ligase, polymerase, endonucleases and glycosylases (para. 67). However, instant claim 9 is directed to a genus of enzymes, including individual enzymes and combinations thereof. It is not clear that the unexpected results shown with the use of PreCR are commensurate in scope with the entire claimed range of enzymes, and in particular individual enzymes. Thus, the instant claims remain rejected to the extent that the obviousness rejection has not been overcome at least to some embodiments encompassed by claim 9.
	The rejection is maintained to the extent that it applies to the newly amended claims, and to the extent the claims include embodiments that extend beyond the unexpected results showing.

Rejection of claim 13 under 35 USC § 103 over Peck in view of Sikorsky and Evans
	Applicant argues that the rejection of claim 13 should be withdrawn, at least, in view of its dependency from claim 9 (Remarks, p. 13).
	This argument is not persuasive, for the reasons discussed above. The rejection is maintained to the extent that it applies to the newly amended claims.

Rejection of claims 14-15 under 35 USC § 103 over Peck in view of Sikorsky and Nelson
Applicant argues that the rejection of claims 14-15 should be withdrawn, at least, in view of their dependency from claim 9 (Remarks, p. 14).
	This argument is not persuasive, for the reasons discussed above. The rejection is maintained to the extent that it applies to the newly amended claims.


Election/Restrictions
Newly submitted claims 21-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Independent claim 21 requires limitations that are nearly identical to non-elected claim 18, with the only difference being that claim 18 requires sequencing the synthetic DNA, while claim 21 requires only amplifying the DNA with the sequencing step appearing in dependent claim 29. In addition, non-elected claim 20 and claim 30 both require decoding sequence data to obtain regenerated digital information. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-10, 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peck1 (US Patent App. Pub. No. 2018/0253563) in view of in view of Evans2 (US Patent App. Pub. No. 2010/0173364).

Regarding independent claim 9, Peck teaches …

and amplifying the synthetic DNA by polymerase chain reaction (PCR) (para. 153: “[following] the error correction step … target sequence … can be amplified. For example, a target sequence … is amplified in a … PCR”).

In addition, Evans teaches contacting the synthetic DNA with a repair mixture comprising a DNA polymerase (paras. 24, 27).

Peck does not teach contacting the synthetic DNA with the repair mixture is for 
approximately 4 hours at approximately 37°C. However, Evans teaches several repair incubation protocols, including 4°C to 52°C for 1 minute to 12 hours (para. 11), 1-180 minutes 

Regarding dependent claim 10, Peck additionally teaches wherein the synthetic DNA has a length of approximately 100-180 bp (para. 78: “the nucleic acid sequences that are encrypted comprise … 100 bases to 200 bases”). In the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists. MPEP 2144.05.
Peck also additionally teaches wherein the synthetic DNA is synthesized by an oligonucleotide synthesizer (para. 131; Fig. 15) according to a predetermined encoding of the digital information (para. 81).

Regarding dependent claim 12, Peck additionally teaches Endonuclease IV (para. 68), and T4 PDG (also known as T4 Endonuclease V; para. 68) and Endonuclease VIII (para. 68). 

3, and Endonuclease VIII. However, Evans teaches this limitation (paras. 24, 27).

Regarding dependent claim 17, Peck additionally teaches sequencing the synthetic DNA following the PCR amplification (para. 159).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Peck and incorporate the repair enzyme mixtures and incubation times of Evans. Peck teaches the need for highly accurate systems for information storage in biomolecules, and that an encrypted oligonucleotide can incorporate a variety of errors. Evans teaches the recited “universal” enzyme mixture as being able to repair multiple different types of damage that commonly arise in polynucleotides (para. 111), and that it can be readily customized as needed (para. 163). Therefore, one of ordinary skill in the art would have been motivated to incorporate the Evans universal enzyme mixture into the Peck method in order to customize the Peck assay as needed. The ordinary artisan would have had an expectation of success as Peck teaches that the method can be used with a variety of enzymes and enzyme mixtures.

	In view of the foregoing, claims 9-10, 12-13 and 17 are prima facie obvious over Peck in view of Evans.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peck4 (US Patent App. Pub. No. 2018/0253563) in view of Evans5 (US Patent App. Pub. No. 2010/0173364) as applied to claim 9 above, and further in view of Nelson6 (Repair of Damaged DNA for Forensic Analysis, US Department of Justice, Award No. 2006-DN-BX-K018, 2009).

Regarding dependent claims 14 and 15, Peck additionally suggests wherein the repair mixture consists essentially of T4 Endonuclease V, as recited in claim 14, or consists essentially of Endonuclease IV, as recited in claim 15. Specifically, Peck teaches “application of a repair enzyme”, and teaches T4 PDG (also known as T4 Endonuclease V) and Endonuclease IV as exemplary repair enzymes (para. 68). Therefore, Peck teaches an embodiment of an enzyme repair mixture consisting essentially of “a [single] repair enzyme”, and teaches T4 PDG or Endonuclease IV as possible enzymes for use in that embodiment. Nelson teaches T4 PDG and Endonuclease IV as two of 15 enzymes that can be used to repair DNA (Table 2), and teaches that the choice of enzyme can be optimized as needed to increase the ability of the enzyme to repair DNA. Therefore, it would have been obvious to one of ordinary skill in the art to try the various enzymes disclosed in Nelson to determine which was the most effective in order to customize the assay as needed. The ordinary artisan would have had an expectation of success 

In view of the foregoing, claims 14-15 are prima facie obvious over Peck in view of Evans, and further in view of Nelson.

Conclusion
Claims 9-10, 12-15 and 17 are being examined, and are rejected. Claims 1-2, 4 and 21-30 are withdrawn. No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Peck was cited in the PTO-892 Notice of References Cited mailed October 27, 2020.
        2 Evans was cited in the PTO-892 Notice of References Cited mailed October 27, 2020.
        3 T4 Endonuclease V is also known as T4 PDG (instant specification, para. 67)
        4 Peck was cited in the PTO-892 Notice of References Cited mailed October 27, 2020.
        5 Evans was cited in the PTO-892 Notice of References Cited mailed October 27, 2020.
        6 Nelson was cited in the Information Disclosure Statement submitted December 28, 2018.